Citation Nr: 0520749	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the left leg, to include as secondary to service-connected 
degenerative joint disease, left knee status post-anterior 
cruciate ligament surgery.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 1993 to October 
1997.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

The veteran raised the issue of entitlement to service 
connection for a back disorder, to include as due to his 
service-connected knee disorder in February 2003.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record does not show a 
current diagnosis of peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy of the left leg was not incurred in or 
aggravated by active military duty, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, a letter dated in February 2003 was sent to the 
veteran informing him that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The duty 
to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in January 2002 and June 2002.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
a statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may also be 
granted where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has the 
condition.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists; 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In April 1998, service connection was granted for a left knee 
disability, effective in October 1997.

The service medical records are negative for complaints or 
findings of peripheral neuropathy.  There is no evidence 
associated with the claims file indicating that peripheral 
neuropathy on the left leg was incurred in, or aggravated by 
service; nor does the veteran claim that peripheral 
neuropathy on the left leg was incurred in, or aggravated by, 
service.  

In this case, the veteran contends that he has peripheral 
neuropathy of the left leg, and that this has been present 
since his left knee surgery.  In this regard, the veteran is 
competent to speak to his symptoms, their duration, and their 
severity.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  However, he 
has not been shown to possess the training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation, and therefore his opinion as to the 
diagnosis of a symptom or the cause of a symptom, does not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The medical evidence of record indicates that the veteran 
underwent arthroscopic surgery in April 1996, and had a 
revision of this operation in December 1999.  The first 
instance of complaints of numbness on the left leg appear in 
a report of VA examination conducted on the left knee, dated 
in January 2002.  The examination was conducted by a nurse 
practitioner and it was noted that the claims file was not 
available for review.  The veteran complained of numbness 
from the anterior medial left knee, down to the medial part 
of his lower leg to the ankle.  This numbness continued on 
to, and included, the great toe on the left foot.  The 
veteran reported that after his first left knee surgery, he 
experienced a "shooting pain," which began at his knee and 
ran down his leg to his toe.  He reported that this is the 
area that has "slowly become numb and is continuing to be 
numb and painful at this time."  The physical examination 
revealed an "insensate area," which ran along the posterior 
thigh to the medial joint line of the left knee, down the 
center of the lower leg, and passed "approximately 4-5 
[centimeters] wide" to the ankle medial malleolus.  At that 
position, the insensate area became a "sensation of 
prickling" when palpated along the anterior arch under and 
including the great toe.  The diagnosis was peripheral 
neuropathy of the left superficial peroneal nerve.  However, 
the nurse practitioner suggested that a Neurology 
consultation be conducted to confirm the clinical diagnosis.

Accordingly, a VA neurology examination of the peripheral 
nerves was conducted in June 2002.  The veteran complained of 
numbness of his left leg medially between the knee and the 
ankle.  He also complained of pain in the left leg, left 
thigh, and back.  He denied radicular pain.  The neurological 
examination revealed all cranial nerves to be intact.  The 
veteran's gait and station were normal.  The motor system 
examination revealed all muscle groups to exhibit normal 
strength, and tone and coordination were intact.  Reflexes 
were symmetric, with the exception of the knee jerks, which 
were diminished.  Both plantars were flexor.  The sensory 
examination revealed decreased sensation in the dorsum of the 
left foot, "largely in the L5 segmental dermatome."  An 
electromyography (EMG) of the left lower extremity was 
normal.  A computed tomography (CT) scan of the lumbar spine 
showed stenosis at L4-L5, L5-S1, and lateral recess 
narrowing.  The diagnosis was "Status post anterior cruciate 
ligament injury with history of low back pain."  The 
examiner then stated, "Present neurological findings are 
consistent with an L5 lesion and are not consistent with that 
of knee injury."

VA examination of the left knee and spine conducted in July 
2003 shows that the veteran did not complain of numbness on 
the left leg.  The examiner referenced the June 2002 EMG, 
again stating that it revealed normal motor and sensory 
conduction studies, and with no evidence of radiculopathy.  
Upon physical examination, it was noted that the veteran's 
peripheral pulses were "fairly well felt on both sides and 
equal."  No focal neurological signs were elicited.  There 
was no neurological diagnosis assigned.

Lastly, upon VA examination of the left knee in November 
2004, the veteran did not complain of numbness on the left 
leg.  Again, no neurological diagnosis was assigned.

The Board observes that, although the January 2002 examiner 
offered a diagnosis of peripheral neuropathy, it was also 
suggested at that time that this diagnosis be confirmed by 
neurological examination.  Upon neurological examination in 
June 2002, the veteran's symptomatology of numbness and pain 
in the left leg were noted; however, the examiner indicated 
that the numbness and pain the veteran described in his left 
leg was actually a symptom of the veteran's lumbar spine 
disorder.  Upon careful review of the claims file, at no time 
has a confirmed diagnosis of peripheral neuropathy of the 
left leg been assigned.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current disability, service connection for peripheral 
neuropathy, to include as due to a service-connected disorder 
is not warranted.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for peripheral neuropathy of the left leg, 
to include as secondary to service-connected degenerative 
joint disease, left knee status post-anterior cruciate 
ligament surgery, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


